Citation Nr: 0105647	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
aggravation of lumbosacral strain and degenerative changes as 
secondary to the service-connected right knee meniscectomy 
disability.


REPRESENTATION

Veteran represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1, 1971 to 
March 26, 1971.

The current appeal arose from an October 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington wherein the RO granted service 
connection for aggravation of lumbosacral strain and 
degenerative changes as secondary to the service-connected 
disability of right knee meniscectomy and assigned a zero 
percent evaluation effective March 1, 1998.  

In March 2000 the veteran testified at a hearing at the RO 
before the undersigned Member of the Board of Veterans' 
Appeals (Board).  A copy of the transcript of that hearing 
has been associated with the claims file.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).  In this particular case, 
because the RO has not yet considered whether any additional 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and therefore 
further assistance is required in order to satisfy the duty 
to assist mandated by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

The veteran asserts that he is entitled to a compensable 
disability evaluation for his service-connected low back 
disability.  His low back disability is rated under 
diagnostic codes 5295-5010 of the VA Schedule for Rating 
Disabilities.  At his personal hearing before the Board in 
March 2000, he testified that he takes medication for the 
pain in his back.  He also stated that he has been through a 
pain management program.  Hearing Transcript (Tr.) p. 10.  
His representative argued that since the veteran is in 
constant pain due to his back, he should be compensated under 
38 C.F.R. § 4.40, 4.45, and 4.59.

The veteran contends that his back disability is a result of 
a skiing accident which occurred when his service-connected 
right knee disability caused his knee to give way.  Although 
listing the issue on appeal only as an increased rating for 
the service-connected aggravation of lumbosacral strain and 
degenerative changes and not including service connection for 
a back disability as residuals of the skiiing accident, the 
RO has in essence decided this issue, has provided the 
applicable laws and regulations in an October 1999 statement 
of the case and has provided reasons and bases for denying 
service connection for back disability resulting from the 
skiing accident in 1975.  The denial was based in part on the 
May 1998 VA examination with September 1998 addendum.  The 
Board notes, however, that additional medical records were 
submitted into the file after the 1998 VA examination, and 
the examiner could not have reviewed those records before 
making an assessment of the veteran's disabilities.  Another 
assessment which includes review of the additional records 
would be helpful.

The United States Court of Appeals for Veteran Claims (Court) 
has held that diagnostic codes predicated on limitation of 
motion do not preclude consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  Johnson v. Brown, 9 
Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Here, the May 1998 VA examination of the spine did not 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups" attributable to aggravation of 
the back disability.  DeLuca, supra.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A) and 38 C.F.R. § 3.103(a) (2000), the Board concludes 
that the veteran should undergo another examination to 
determine the etiology and current severity of his low back 
disability and whether there is any additional functional 
impairment due to this service-connected disability.  An 
examination is also needed to determine which symptoms are 
due to the service-connected right knee disability and which 
symptoms are due to the nonservice-connected disorder of the 
left lower extremity.

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000);  
DeLuca ,supra at 204-06.

The Board notes that at his March 2000 hearing, the veteran 
stated that he currently receives disability benefits from 
the Social Security Administration (SSA) based, in part, on 
his low back disability.  The veteran also stated that 
documents submitted to SSA and VA with regard to his low back 
disability were basically the same.  The Board therefore 
finds no reason to obtain records from SSA to support the 
veteran's claim as such would result in the acquisition of 
duplicate data.  If the veteran is aware of any 
nonduplicative medical reports submitted to SSA and not to 
VA, he should so notify the RO.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to treatment 
of his low back disability.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist in order to 
determine the etiology, current nature 
and extent of severity of his low back 
disability.  Any further indicated 
special studies should be conducted.

The claims file, the criteria under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and a copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.

The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service 
connected low back disability in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  It is requested that the 
examiner provide explicit responses to 
the following regarding the low back 
disability:

(a) What is the likelihood that the 
skiing injury sustained in 1975 was due 
to the service-connected right knee 
disability?  If this cannot be answered 
without resort to speculation, the 
examiner should so indicate.

(b) If the residuals of the 1975 skiing 
injury are due to the service-connected 
right knee disability, what is the 
diagnosis and nature of the back 
disability so resulting, and what are the 
current manifestations of the residuals 
of the 1975 injury?

Further, the examiner should determine 
which symptoms associated with the 
veteran's low back are due to the 
service-connected right knee disability, 
which symptoms are due to any injury in 
1975 and which symptoms are due to the 
nonservice-connected disorder of the left 
lower extremity.

(c) Does the service connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, if so, 
can the examiner comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the low back, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service 
connected disability, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.

(d) The examiner is also requested to 
comment upon whether there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service connected 
disability, and if such overlap exists, 
the degree to which the non- service 
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected disability.  If the functional 
impairment created by the non-service 
connected problem cannot be dissociated, 
the examiner should so indicate.  Any 
opinion(s) expressed must be accompanied 
by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue with regard to 
entitlement to an initial compensable 
evaluation for a low back disability with 
application of and DeLuca, supra and 
Allen v. Brown 7 Vet. App. 439 (1995).  
The RO should also document its 
consideration of the applicability of 38 
C.F.R. § 3.321(b)(1) (2000).  All 
development and notification in 
accordance with the Veterans Claims 
Assistance Act of 2000 should be 
accomplished.

If the benefits sought on appeal, for which a timely notice 
of disagreement has been filed, are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




